Title: From George Washington to James Clinton, 10 June 1781
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Head Quarters New Windsor June 10th 1781
                        
                        In consequence of repeated intelligence from the Northward, that the Enemy were assembled in force to make an
                            incursion on our frontier, I odered Col. Hazen’s Regt and the six Companies of Col. Van Schaick’s to Albany: since which
                            I am informed that the number of the Enemy was inconsiderable, and that those Troops, are supposed, to have been drawn
                            together near the frontier, for the purpose of enabling their Recruits from amongst us, to join them, with more safety and
                            facility, than they could have done without such a protection. If this is the fact—it is to be regretted, the
                            Reinforcement was sent, at a time when every Man was exceedingly wanted here, and when the absence of such a Corps, will
                            be a great impediment to our preparations, and may be a considerable obstacle to the success of the Operations in
                            contemplation. The Troops may however remain untill further Orders; but I would have them (agreeably to my Letter of the
                            5th Inst.) kept so near together, and in such constant readiness for a movement, that they may be withdrawn at a moments
                            Notice.
                        I hope before this time, the distresses of your Troops for Provision are releived—The salted Meat at
                            Springfield is ordered on, (if you are still in want) possibly it may be expedient to take some Measures with the Quarter
                            Master, at that place, to avail yourself of this supply—Mr Phelps will also furnish a proportion of the Beef Cattle
                            procured in that State. At the same time let me recommend to you, in the most earnest manner, that the greatest oeconomy
                            should be practised in the distribution, and consumption of Provision; especially that you would attend minutely to the
                                issues of it, and have such effectual checks established, as to
                            prevent a single Ration from being issued to any person whatever, who is not properly entitled to it—A similar Regulation
                            for this Army, is under consideration, and will be immediately adopted. I am Dear Sir With great regard Your Most Hble
                            Servt
                        
                            Go: Washington

                        
                    